Citation Nr: 0740038	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-42 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a splenectomy and associated 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDING OF FACT

The competent medical evidence is in equipoise as to the 
issue of whether the veteran's splenectomy and associated 
residuals were the result of a complication of VA surgical 
treatment which was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a splenectomy and associated residuals 
is established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

As an initial matter, the Board observes that VA amended the 
regulations governing claims under 38 U.S.C. § 1151, 
effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 
3.363 (2005)).  Although he was not sent a separate notice 
letter advising him of this amendment and its impact on the 
elements necessary to prove a claim for benefits under 38 
U.S.C.A. § 1151, the Board finds that such error was 
nonprejudicial, especially seeing as the Board is granting 
the veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The veteran was admitted to the St. Louis VA Medical Center 
(MC) in February 1982 for an elective repair of an incisional 
hernia.  He underwent a revision of his gatrojejunostomy with 
creation of a roux-en-y loop.  During the procedure, a small 
splenic tear was created, presumably from avulsion of a short 
gastric artery.  See February 24, 1982, VA Operative Report.  
Gelfoam was applied for thirty minutes; however, it was 
unsuccessful.  In light of the continued bleed a splenectomy 
was performed.  Following surgery, the veteran experienced 
prolonged influenza symptoms.  At a July 2003 VA examination, 
the examiner determined that it was more likely than not that 
the veteran's prolonged period of recovery from such symptoms 
was related to his status post-splenectomy.

The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for a splenectomy and associated residuals 
is warranted as the claimed disability was the result of an 
unforeseen complication of his incisional hernia repair at 
the St. Louis VAMC in February 1982.  The Board notes that in 
order to warrant compensation under 38 U.S.C.A. § 1151, the 
veteran must demonstrate that the VA treatment in question 
resulted in an additional disability and that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

In September 2003, a VA physician stated that injury to the 
spleen was a risk of the veteran's scheduled procedure and 
not below the standard of care.  Such evidence tends to 
indicate that the veteran's splenic tear resulting in a 
splenectomy and associated residuals was therefore a 
foreseeable event.  In contrast, the veteran submitted a 
statement from his private primary care physician, Dr. 
Murphey, in January 2004 which provided an opinion that 
lacerating a spleen and having subsequent complete removal 
was not the standard of care for any abdominal surgery.

In light of the conflicting medical evidence, the Board 
requested an opinion from an independent medical expert 
(IME), specifically, a general surgery specialist, regarding 
whether it was more likely than not (greater than a 50 
percent probability), less likely than not (less than a 50 
percent probability), or as likely as not (50 percent 
probability), that the removal of the veteran's spleen and 
any resulting additional disability was due to an event that 
was not reasonably foreseeable.  In both his July 2007 IME 
opinion and a November 2007 addendum, the IME states that 
there is a "50 percent probability that the removal of the 
veteran's spleen, and any resulting additional disability, 
was due to an event that was not reasonably foreseeable."  
He went on to explain that his opinion was based on 
consideration of (1) the general possibility that this could 
happen to any patient having a similar procedure; (2) the 
association of the patient's anatomy to the proximity of the 
spleen; (3) an estimation of how avoidable this injury was or 
would have been for any surgeon; (4) and how much of this 
risk could have been quantified and discussed with the 
veteran preoperatively.  Although the IME identifies a number 
of factors that may have increased the veteran's risk of a 
splenic tear with resultant splenectomy, he also indicates 
that some of these factors would not have been identifiable 
until the veteran was on the operating table.  Thus, it is 
his belief that a 50 percent probability is the "most 
appropriate answer."  

In sum, the Board is faced with a VA medical opinion stating 
that the splenectomy and associated residuals were 
"reasonably foreseeable," a private medical opinion 
asserting that they were not, and an IME opinion finding that 
the available medical evidence does not provide an answer 
leaning in either direction.  

In light of such circumstances, the Board concludes that 
there is an approximate balance regarding an issue material 
to the determination of the veteran's claim.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Specifically, the Board finds that there is a 
genuine equipoise regarding whether a splenic tear resulting 
in a splenectomy and associated residuals was an event 
reasonably foreseeable to a reasonable healthcare provider.  
Therefore, the Board will grant the veteran the benefit of 
the doubt in accordance with 38 U.S.C.A. § 5107(b), and find 
that compensation is warranted under the provisions of 
38 U.S.C.A. § 1151 for the veteran's splenectomy and 
associated residuals.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a splenectomy and associated residuals 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


